IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE,

V.
JALEN L. HUBBARD, Cr. A. NO. 1205025381

Defendant.

Date Submitted: April 5, 2018
Date Decided: June 26, 2018

On Defendant Jalen L. Hubbard’s Motion for
POstconviction Relief: DENIED.
Counsel’s Motion to Withdraw: GRANTED

ORDER

On May 30, 2012 Jalen Hubbard (Defendant) was arrested by the Delaware
State P01ice. Defendant Was indicted on several charges cf Robbery First Degree,
Possession of a Firearm During the Commission cf a Felony (PFDCF), Wearing a
Disguise During the Commissicn cf a Felony, Ccnspiracy Second Degree, Theft of
a Firearm, Possessicn OfBurglary chls, and Burglary Third Degree. On Novernber

29, 2012 at his final case review Defendant pleaded gui1ty to two counts cf Robbery

First Degree, three counts of Robbery Second Degree, and PFDCF, and the State

entered a nolle prosequi on the forty-three remaining charges

The Court conducted a colloquy with Defendant confirming Defendant and
his counsel had reviewed the plea agreement, that Defendant understood the
Constitutional rights he would be waiving, that he was not being forced to enter into
the agreement, and that Defendant was not under the influence of any drugs or
alcohol. Finding Defendant’s plea to be knowingly, intelligently, and voluntarily
entered this Court accepted the guilty plea. Defendant was sentenced on March 13,
2013 to a total of 19 years at Level V effective May 31, 2012, suspended after 13
years for decreasing levels of supervision Defendant has not filed a direct appeal

of his conviction and sentencing to the Supreme Court.

Defendant filed a pro se motion for Correction or Modification of his Sentence
in April 2013. That motion was denied as the sentence was consistent with the plea
agreement entered into. This pro Se Motion for Postconviction relief was filed in
March 2014. Saagar B. Shah, Esquire was subsequently appointed to represent
Defendant for this Motion. Mr. Shah filed a motion to withdraw as counsel stating

Defendant’s claims were without merit.

Defendant’s Assertions

Defendant raises three grounds for relief in his motion; that the search of his
home and vehicle were conducted at night without the requisite statutory findings,
that his detention for greater than two hours without being formally charged was

statutorily impermissible, and ineffective assistance of counsel.
Discussion

The Court must address Defendant’s motion in regard to Rule 61(i) procedural
bars to relief before assessing the merits of his motion.] The State has conceded and
the Court agrees that Defendant’s motion is not time barred or repetitive Rule
61(i)(3) bars relief if the motion includes claims not asserted in the proceedings
leading to the final judgment2 This bar is not applicable as to Defendant’s claim of
ineffective assistance of counsel, which cannot be raised in a direct appeal.3
However, Superior Court Criminal Rule 61(i)(3) bars any claims for relief not
asserted in the proceedings leading to a judgement of conviction as required by the
rules of this Court, unless Defendant can show “cause” for relief and “actual

prejudice” from violation of his rights.4

 

l Younger v. State, 580 A.2d 552, 554 (Del. 1990).

2 Super. Ct. Crim. R. 61(i)(3).

3 See State v. Berry, 2016 WL 5624893, at *4 (Del. Super. Ct. June 29, 2016); See
also Watson v. State, 2013 WL 5745708, at *2 (Del. Oct. 21 , 2013).

4 See Flamer v. State, 585 A.2d 736, 747 (Del. 1990).

3

Defendant’s first two claims for relief appear to fall within the scope of his
ineffective assistance of counsel claim. Defendant claims challenges to the search
of his home and his detention prior to charging were not pursued because he never
received any paperwork from his trial counsel that would have allowed him to
“effectively work on his case.”5 Defendant notes he was “influenced” by counsel
not to pursue these challenges for the reason that Defendant provided a detailed post-

Miranda confession to several robberies6

Delaware adopted the two-prong test proffered in Sz‘ricklana’ v. Washington to
evaluate ineffective assistance of counsel claims.7 To succeed on an ineffective
assistance of counsel claim, a petitioner must demonstrate that “counsel’s
representation fell below an objective standard of reasonableness, and that there is a
reasonable probability that but for counsel’s unprofessional errors, the result of the

proceeding would have been different.”8

 

5 Pet’r. Mot. at 3

6 Ia'.

7 See Stricklana’ v. Washington, 466 U.S. 668 (1984); see also Albury v. State, 551
A.2d 53 (Del. 1988).

8 Flamer v. State 585 A.2d 736, 753 (Del. 1990); see also Stricklana' v. Washington

466 U S. 668 (1984).

To avoid the “distorting effects of hindsight,” counsel's actions are afforded a
strong presumption of reasonableness9 The “benchmark for judging any claim of
ineffectiveness [is to] be whether counsel’s conduct so undermined the proper
functioning of the adversarial process that the trial cannot be relied on as having
produced a just result.”10 The Court’s objective in evaluating counsel’s conduct is
to “reconstruct the circumstances of counsel's challenged conduct, and to evaluate

the conduct from the counsel 's perspective at the time_”11

If Defendant can demonstrate that counsel’s conduct failed to meet an
objective standard of reasonableness the second prong of the Stricklana' analysis
requires the Court to determine what, if any, effect counsel’s ineffectiveness had on
the outcome of Defendant’s trial.12 “[The Court] will not set aside the judgment in
a criminal proceeding if the error had no effect on the outcome.”13 Defendant must
show that but for counsel’s ineffectiveness a more favorable result is not just

conceivable, but rather the likelihood of a favorable outcome is substantial14

 

9 Neal v. State, 80 A.3d 935, 942 (Del. 2013) (citing Strz`cklana' v. Washington at
689)

10 State v. Wrz`ght, 2015 WL 648818, (Del. Super. Ct. Feb. 12, 2015)(citations
omitted).

11 Neal, 80 A.3d 935 at 942. (citing Stricklana' v. Washington, at 689) (emphasis
supplied).

12 Ia'.

13 Id. (citing Stricklana' v. Washington, at 692).

14 [d.

ln the instant case Defendant pleaded guilty to five counts of robbery in
exchange for the entrance of nolle prosequi on the remaining charges Prior to
entering that plea Defendant reviewed and signed the Truth in Sentencing Guilty
Plea form. This form indicated that Defendant freely and voluntarily agreed to plead
guilty to the charges contained therein, and as a result Defendant is barred from
raising the claims related to the search and his detention as grounds for
postconviction relief. Defendant acknowledged the waiver of certain constitutional
ri ghts, including the right to challenge evidence presented against him, upon entering
his plea and as such Defendant is “is bound by his answers on the plea form and by
his testimony at the plea colloquy, in the absence of clear and convincing evidence

to the contrary.”15

Also included on the Truth in Sentencing Guilty Plea form is a question as to
whether Defendant was satisfied with his counsel’s representation and if counsel
fully advised Defendant of his rights. Defendant answered yes to this question prior
to entering into his guilty plea. Defendant’s counsel at that time had practiced
criminal defense exclusively for over ten years and in her affidavit concluded there

was no good faith basis to challenge either the search or Defendant’s detention after

 

15 State v. Massas, 2016 WL 639349, at *l (Del. Super. 2016), citing State v.
Hara’en, 1998 WL 735879, *5 (Del.Super. 2013); State v. Stuart, 2008 WL
4868658, *3 (Del.Super. 2008).

arrest.16 Defendant’s claims fail to demonstrate Counsel’s representation fell below
the standard under Stricklana', nor would the result of his case been different but for

any error on the part of Counsel.

The Court finds Defendant’s Motion for Postconviction Relief to be meritless
Defendant confessed to his crimes after being provided his Mirana'a rights, and later
knowingly, intelligently, and voluntarily pleaded guilty to charges of robbery and
possession of a firearm during the commission of a felony. Accordingly,
Defendant’s Motion for Postconviction Relief is DENIED. Counsel's Motion to

Withdraw is GRANTED.
IT IS SO ORDERED.

¢z//D

The Honorable/Calvin L. Scott, Jr.

 

16 Pub. Def. Aff. at lfll